Citation Nr: 0303409	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-08 457A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1997, for the assignment of a 100 percent schedular rating 
for post-traumatic stress disorder (PTSD) with dysthymia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1962, from September 1968 to April 1971, from November 
1971 to December 1971, and from March 1974 to June 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision which 
granted service connection for PTSD, assigning a 50 percent 
rating effective from September 13, 1996.  The veteran 
appealed for a higher rating.  In February 1998, the RO 
increased the rating for PTSD to 70 percent, effective from 
September 13, 1996.  The veteran continued to appeal for a 
higher rating and in July 1998, the RO granted a higher 
rating of 100 percent, effective from February 25, 1998.  The 
veteran appealed for an effective date earlier than February 
25, 1998, for the assignment of a 100 percent rating.  The 
RO, in February 2002, assigned an earlier effective date of 
September 29, 1997, for the assignment of the 100 percent 
rating for PTSD.  The veteran continues to appeal for an 
earlier effective date for the assignment of a 100 percent 
rating for PTSD.

The veteran testified before the undersigned at a December 
1999 Video conference Board hearing.  In October 2000, the 
Board remanded the claim to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran's initial application for VA disability 
compensation benefits, based on a claim of service connection 
for PTSD, was received by the RO on September 13, 1996.

2.  By a rating decision, dated in May 1997, the RO granted 
service connection for PTSD and assigned a 50 percent rating, 
effective from September 13, 1996. 

3.  In February 1998, the RO increased the rating for PTSD to 
70 percent, effective from September 13, 1996 and in July 
1998, the RO granted an increased rating to 100 percent, 
effective from February 25, 1998. 

4.  In February 2002, the RO assigned an earlier effective 
date of September 29, 1997, for the assignment of the 100 
percent rating for PTSD.

5.  Prior to September 29, 1997, the evidence of record fails 
to demonstrate that the veteran's service-connected PTSD 
symptoms met the criteria of a 100 rating under the rating 
provisions prior to and effective from November 1996.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 
1997, for the assignment of a 100 percent schedular rating 
for PTSD with dysthymia, have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  As will be discussed below, earlier effective 
date claims, such as the one before the Board in the decision 
below, generally involve a determination as to when a claim 
was received or when entitlement to certain benefits arose.  
The relevant evidence to review is already of record, and the 
veteran does not claim otherwise.

In any event, through the issuance of the appealed rating 
decision, an April 1999 statement of the case, discussion 
during the December 1999 Video Conference Board hearing, an 
October 2000 Board remand, and a September 2002 supplemental 
statement of the case, the veteran and his representative 
were given notice of the information and evidence necessary 
to substantiate the veteran's claim in accordance with the 
governing VA law and regulations.  By way of the 
aforementioned documents, the veteran and his representative 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Although the Board's October 2000 
Remand has no adjudicatory authority, this document served to 
inform the veteran that the Board was undertaking additional 
development and, in effect, notified the veteran of the 
evidence that VA would obtain, and the evidence that the 
veteran was expected to provide in support of his effective 
date claim.  Moreover, VA has made reasonable efforts to 
obtain all relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
consists of the veteran's service medical records, 
postservice medical records, including VA and private 
examination and clinical reports, records from the Social 
Security Administration, and assertions made by the veteran 
and his representative in support of his claim.  Therefore, 
under the circumstances of this case, VA has satisfied it 
duties to notify and assist the veteran in this case, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

A review of the record reflects that on September 13, 1996, 
the RO received from the veteran a claim of entitlement to 
service connection for PTSD, and service connection for this 
disorder was established by a May 1997 rating action.  The RO 
assigned a 50 percent rating for the service-connected PTSD, 
effective September 13, 1996, the day the claim of service 
connection for PTSD was received.  By a decision dated in 
February 1998, the RO granted a 70 percent disability rating 
effective from September 13, 1996, and in July 1998 granted a 
100 percent disability rating effective February 25, 1998.  
In February 2002, the RO granted an earlier effective date of 
September 29, 1997 for the assignment of the 100 percent 
rating for PTSD.  

The veteran asserts that an earlier effective date for the 
100 percent rating is in order.  Essentially, the veteran 
contends that the 100 percent rating assigned for the 
service-connected PTSD should be effective from September 13, 
1996, the effective date of the grant of service connection 
(i.e., the date of his original claim of service connection 
for PTSD).  In this regard, the Board notes that the 
governing legal criteria provide that the effective date of 
an award of compensation is the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002). 

During the pendency of this appeal, the regulations 
pertaining to the evaluation of psychiatric disorders were 
revised effective November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  Because the claim 
was initiated prior to the change in the regulations, the 
veteran is entitled to the application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The old criteria provides that a 100 percent rating is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the psychoneurotic symptoms 
are totally incapacitating bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) (holding that the criteria in 38 
C.F.R. § 4.132 for a 100 percent rating are each independent 
bases for granting a 100 percent rating).
38 C.F.R. § 4.132, Code 9411 (1996).

The revised criteria provides that a 100 percent evaluation 
is in order if there is total occupational and social 
impairment manifest by gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, DC 9411 (2002).

The relevant evidence of record, (from September 13, 1996 
(date of the receipt of the claim of service connection for 
PTSD) to September 29, 1997 (first day of the assignment of 
the 100 percent rating)) fails to show that the veteran met 
the criteria for a 100 percent rating under either the old or 
the new rating criteria.  In this respect, the Board notes 
that the evidence between September 1996 and September 1997 
includes an April 1997 VA examination report.  This report 
indicates that the veteran had not been in any prolonged 
psychiatric treatment and that he did not take any 
psychotropic medication.  His complaints involved having 
problems sleeping, depression, low mood, low energy, periodic 
suicidal ideation, irritability, decreased concentration, 
nightmares and increased startle responses.  The veteran 
reported that he had married three times and had divorced 
three times.  

With respect to his occupational history, the veteran 
reported that he worked for the same company from 1976 to 
1981 and for another company from 1981 to 1992.  He reported 
that since that time he had had approximately 8 different 
jobs which he held for no longer than six months.  He stated 
that this was because of poor sleeping habits, difficulty 
with low energy, difficulty in concentration, as well as loss 
of urine and stool.  He reported that because of his 
inability to hold and maintain work, he had lived with 
family.

The examiner noted that the veteran had multiple sclerosis 
and that as a result he had difficulty with balance, 
coordination, strength, bowel and bladder control.  Mental 
status examination revealed the veteran was alert and 
oriented to person, place and time.  His speech was logical 
without loose associations.  His overall affect was somewhat 
irritable and impatient.  His mood was moderately depressed, 
irritable and anxious.  He admitted to intermittent suicidal 
ideation, although he stated he was not acutely suicidal at 
that time.  He denied homicidal ideation, hallucinations or 
delusions.  His recent and remote memory was intact for 
current events and past history.  

The examiner stated that the veteran had moderate symptoms of 
PTSD which included social isolation, nightmares, easily 
startled, irritability, inability to concentrate, poor job 
performance and multiple marriages.  He reported that some of 
his condition is complicated by the presence of multiple 
sclerosis which complicates the assessment of his energy 
level and sleep pattern.  Axis I revealed diagnoses of PTSD 
of moderate severity and dysthymic disorder, secondary to 
PTSD.  Axis V revealed that the veteran's global assessment 
of functioning which was secondary to PTSD with dysthymic was 
60.

Psychiatric treatment records dated in 1997 and 1998 reveals 
that the veteran injured himself by falling at work on 
September 29, 1997.  The veteran reported that he had not 
worked since the work-related accident.  The 1997 and 1998 
medical reports show that the veteran received workmen's 
compensation due to this injury.  In November 1997, the 
veteran reported that he did not want to go back to work and 
believed he would get 100 percent disability if he could be 
hospitalized for 21 days, which he learned from other 
patients.  The reports also show that he had had injuries to 
the back and neck before and after September 29, 1997.

While written correspondences and during a December 1999 
Board hearing, the veteran claims that his service-connected 
PTSD was of a severity to prevent him from working from the 
time he filed his claim on September 13, 1996, the Board 
finds that the record does not bear this out.  VA examination 
in April 1997 reveals that while the veteran had some 
occupational impairment, all impairment was not attributed to 
his service-connected PTSD.  In this regard, the examiner 
noted that the veteran's multiple sclerosis also had an 
impact on his ability to obtain and maintain employment.  The 
examiner assigned a GAF score of 60 with respect to 
impairment due solely to his service-connected PTSD with 
dysthymia.  Under DSM-IV, a GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Moreover, 
pertinent records from the Social Security Administration are 
primarily duplicate of evidence previously of record.  The 
records do not show that the veteran met the criteria for a 
100 percent rating for PTSD under the rating criteria prior 
to and effective from November 1996 prior to September 29, 
1997.

The veteran points to an attending physician's statement of 
disability dated in March 1999 as evidence indicating that 
his PTSD warranted a 100 percent rating effective from 
September 13, 1996.  The report indicates that the veteran 
ceased working due to disability on September 29, 1997.  
There is also a statement to the effect that the veteran 
became totally disabled on September 13, 1996.  The diagnosis 
on the report was that the veteran had chronic combat related 
severe PTSD.  

The Board finds that the March 1999 report does not tend to 
show that the veteran's PTSD rendered him unemployable from 
September 13, 1996.  The physician himself acknowledged that 
the veteran last worked on September 29, 1997.  When taking 
into consideration the other evidence of record, including 
the veteran's own assertion that he last worked on September 
29, 1997 and the April 1997 VA examination report, showing 
only moderate social and occupational impairment due to PTSD, 
it can only be concluded that prior to September 29, 1997, 
his service-connected PTSD did not meet the criteria for a 
100 percent rating under either the rating criteria prior to 
or effective from November 1996.  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the assignment of an 
effective date earlier than September 29, 1997, for the 100 
percent rating for PTSD.  Clearly, the evidence discussed 
above does not support a 100 percent rating under either the 
old or the new rating criteria.  For the relevant time period 
(i.e. from September 13, 1996 to September 1997) the 
veteran's disability picture attributable to PTSD was 
manifested by no more than 70 percent under the rating 
criteria prior to and effective from November 1996.

Regarding the veteran's argument that the 100 percent rating 
should have been established effective from September 1996 
since his claim was ongoing (which is what he argued in 
written correspondences and during the December 1999 Board 
hearing), the Board again points out that, while true that 
his original claim was ongoing, the effective date of an 
award based on a claim for an increase in disability 
compensation (in this case, technically speaking, the initial 
evaluation assigned, see Fenderson v. West, 12 Vet. App. 119 
(1999)) is the date of receipt of the claim or the date 
entitlement arose, whichever is later; and, in this case, it 
is clear that the veteran was not entitled to a 100 percent 
disability rating for his service-connected PTSD prior to 
September 29, 1997, i.e. that entitlement had not arisen 
prior to that time.

In deciding this issue, the Board is most sympathetic and 
recognizes that it is apparent that the veteran's service-
connected PTSD is a disabling condition.  However, absent 
medical evidence demonstrating that the diagnostic criteria 
for a 100 percent disability rating were met prior to 
September 29, 1997, the Board is without authority to grant 
the VA benefit sought on appeal.  Accordingly, the appeal is 
denied.


ORDER

An effective date earlier than September 29, 1997, for the 
assigned 100 percent schedular rating for PTSD with 
dysthymia, is denied



____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

